Clarissa Ann /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 7, 2014

                                      No. 04-13-00843-CV

                                     David V. MARTINEZ,
                                           Appellant

                                                v.

                                  Clarissa Ann RODRIGUEZ,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-EM-505713
                          Honorable Olin B. Strauss, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on March 3, 2014. On March 17, 2014, this court
notified appellant, who is pro se, that the brief was late and stated he must, within ten days,
provide a reasonable explanation for failing to timely file the brief. Appellant has not responded.

        Accordingly, appellant is hereby ORDERED to show cause in writing, no later than April
18, 2014, why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a). If appellant does not respond by April 18, 2014, this appeal will be dismissed for lack of
prosecution. Id.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court